UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7766


EUGENE KING,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:12-cv-01130-TLW)


Submitted:   February 6, 2013             Decided:   February 12, 2013


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugene King seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation and dismissing

his 28 U.S.C. § 2254 (2006) petition without prejudice as an

unauthorized second or successive § 2254 petition.

          King filed the petition the same month he filed his

first § 2254 petition.     As he has explained in his objections to

the magistrate judge’s recommendation and on appeal, he did not

intend to file two § 2254 petitions but rather sought to obtain

a clock-stamped copy of his petition from the district court for

his records.    The district court docketed the numerically second

petition in a new action, and the magistrate judge recommended

dismissing    the   petition   as   successive   even   though   the   first

petition was still pending and had not been adjudicated.

          We grant a certificate of appealability on the issue

of whether the district court erred in dismissing the instant

petition as an unauthorized second or successive petition within

the meaning of 28 U.S.C. § 2244(b) (2006), but we affirm the

district court’s dismissal of the petition without prejudice on

the ground that it was improvidently docketed as a new petition.

          We deny a certificate of appealability on any other

issues raised by King.         Accordingly, we grant in part and deny

in part King’s motion for a certificate of appealability, and we

deny his motion for appointment of counsel.             We dispense with

                                      2
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       3